  Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 1 of 15 PageID #: 7




                                                                                                    Electronically Filed - City of St. Louis - March 25, 2021 - 11:13 AM
                                                                             2122-CC00597

                    IN THE CIRCUIT COURT OF CITY OF ST. LOUIS
                               STATE OF MISSOURI

MELLONY MILTON,                             )
                                            )
       Plaintiff,                           )
                                            )              Cause No.:
v.                                          )
                                            )              Division No.:
TRANSAMERICA PREMIER LIFE                   )
INSURANCE COMPANY,                          )
                                            )
Serve:         c/o Director of Insurance    )
               301 W. High Street, Room 530 )
               Jefferson City, MO 65101     )
                                            )
MONUMENTAL LIFE INSURANCE COMPANY,)
                                            )
Serve:         4333 Edgewood Road NE        )
               Cedar Rapids, IA 52499       )
                                            )
       Defendants.                          )

                                          PETITION

       COMES NOW Plaintiff, Mellony Milton (hereinafter “Milton”), by and through her

undersigned counsel, and for her Petition and causes of action against Defendants TransAmerica

Premier Life Insurance Company (hereinafter (“TransAmerica”) and Monumental Life Insurance

Company (hereinafter “Monumental”), states and shows the Court as follows:

                                         PLAINTIFF

       1.      At all times pertinent hereto, Plaintiff, Mellony Milton, was and is an individual

residing in Lake County, Illinois.

                                        DEFENDANTS

       2.      Defendant TransAmerica Premier Life Insurance Company, hereinafter

“TransAmerica” was and is a foreign insurance company, with its principle place of business
                                                                                      EXHIBIT A
       Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 2 of 15 PageID #: 8




                                                                                                        Electronically Filed - City of St. Louis - March 25, 2021 - 11:13 AM
located in the State of Iowa, and is authorized to be business in the State of Missouri under charter

number O00000824, which is in good standing.

       3.      Defendant Monumental Life Insurance Company, hereafter “Monumental” is a life

insurance company and at all times herein was a corporation doing business in the State of

Missouri.

       4.      Defendant TransAmerica may be served by service upon the Missouri Director of

Insurance at the above-captained address.

       5.      Defendant Monumental may be served by service on an officer of Monumental at

the above-captained address.

                                 JURISDICTION AND VENUE

       6.      Jurisdiction and venue are proper in this Court pursuant to RSMo. §§ 508.010 and

506.500, in that the Defendants are nonresidents of the State of Missouri, have transacted business

within the State of Missouri and have insured persons and risks within the State of Missouri.

Defendants have done business and maintained offices for conducting business in the City of St.

Louis, Missouri at all times relevant hereto, including when the life insurance policy was issued,

when decedent died, when Plaintiff’s claim was denied, and at the present time.

                            FACTS COMMON TO ALL COUNTS

       7.      At all times relevant hereto, Plaintiff Mellony Milton was lawfully married to

Derrek Stewart, the decedent.

       8.      Defendant TransAmerica, by and through its predecessor and/or underwriter,

Defendant Monumental, issued a life insurance policy for coverage of Decedent Derrek Stewart,

and the beneficiary for the policy is Plaintiff Mellony Milton.




                                                 2
       Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 3 of 15 PageID #: 9




                                                                                                        Electronically Filed - City of St. Louis - March 25, 2021 - 11:13 AM
       9.      Defendants issued policy number 738319382 for valid consideration on July 1,

2014, providing life insurance coverage in the amount of $50,000.00 (Fifty Thousand Dollars).

       10.     On June 4, 2016, Derrek Stewart died as the result of an accident.

       11.     As beneficiary of the life insurance policy, Plaintiff Mellony Milton demanded

payment be made by Defendants TransAmerica and Monumental in the total amount of $50,000.00

(Fifty Thousand Dollars).

       12.     Defendants TransAmerica and Monumental have denied that claim.

       13.     Decedent Derrek Stewart and Plaintiff Mellony Milton complied with every term,

stipulation, and condition required of them under the provisions of the subject life insurance policy

that entitle Plaintiff Mellony Milton to collect benefits from said policy. Plaintiff Mellony

Marshall has demanded payment from Defendants but said Defendants have refused to pay.

       14.     More than thirty (30) days have elapsed since Plaintiff Mellony Milton has

demanded payment of the life insurance benefits and when this Petition is filed.

                            COUNT I – BREACH OF CONTRACT

       15.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 14 above of the Petition as though set forth fully herein.

       16.     The subject policy of insurance is a contract under which Defendants TransAmerica

and Monumental assumed liabilities, duties, and obligations, and made promises to pay on claims,

in exchange for payment of premiums. All performance due to Defendants under the policy

concerning the coverage at issue here have been rendered in full and accepted by Defendants, yet

Defendants have failed and refused to perform and honor their bargain under the policy after

demands by Plaintiff Mellony Milton.

       17.     Defendants refusal to make payment to Plaintiff Mellony Milton under the subject

policy of life insurance constitutes a breach of the policy.
                                                  3
      Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 4 of 15 PageID #: 10




                                                                                                       Electronically Filed - City of St. Louis - March 25, 2021 - 11:13 AM
       18.     Defendants breach of the subject policy of life insurance and continued failure to

perform has directly and proximately caused monetary damages to Plaintiff Mellony Milton in the

face amount of $50,000.00.

        WHEREFORE, Plaintiff Mellony Milton prays for judgment under Count I of this

Petition for Damages against Defendants in a sum in excess of Twenty-Five Thousand Dollars

($25,000.00), but less than Seventy-Five Thousand Dollars ($75,000.00), plus her prejudgment

interest and her reasonable attorney’s fees, together with an amount that is fair and reasonable for

her costs herein incurred and expended, and for such other and further relief as the Court deems

just and proper.

                   COUNT II – VEXATIOUS REFUSAL TO PAY

       19.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

though 18 above of the Petition as though set forth fully herein.

       20.     This is an action by Plaintiff Mellony Milton to recover the amount of loss due to

her under the policy of lie insurance, according to the terms and conditions of the subject policy.

       21.     Plaintiff Mellony Milton has complied with all terms and conditions under the

subject policy of life insurance and has supplied all information requested by Defendants that she

has available to her.

       22.     Defendants have willfully failed and refused for a period exceeding thirty days

after due demand to pay Plaintiff Mellony Milton the lie insurance policy in full without bona

fide reason and reasonable factual cause or excuse for contesting the life insurance claim.

       23.     Defendants refusal and/or failure to pay Plaintiff Mellony Milton’s loss and claims

are without reasonable cause or excuse as that term is contemplated and/or used by Missouri

Revised Statute Section 375.420.



                                                 4
      Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 5 of 15 PageID #: 11




                                                                                                       Electronically Filed - City of St. Louis - March 25, 2021 - 11:13 AM
       WHEREFORE, Plaintiff Mellony Milton prays for judgment under Count II of this

Petition for Damages against Defendants in a sum in excess of Twenty-Five Thousand Dollars

($25,000.00), but less than Seventy-Five Thousand Dollars ($75,000.00), plus prejudgment

interest and her reasonable attorney’s fees, together with an amount that is fair and reasonable for

her costs herein incurred and expended, and for such other and further relief as the Court deems

just and proper.

                                              THE ONDER LAW FIRM

                                      By      /s/ Matthew P. O’Grady
                                              Matthew P. O’Grady #47543
                                              110 E. Lockwood
                                              St. Louis, MO 63119
                                              314/963-9000 telephone
                                              314/963-1700 facsimile
                                              ogrady@onderlaw.com

                                              Attorneys for Plaintiff




                                                 5
         Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 6 of 15 PageID #: 12


             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2122-CC00597
MICHAEL FRANCIS STELZER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
MELLONY MILTON                                                  MATTHEW P O'GRADY
                                                                110 E LOCKWOOD
                                                          vs.   ST LOUIS, MO 63119
Defendant/Respondent:                                           Court Address:
 TRANSAMERICA PREMIER LIFE                                      CIVIL COURTS BUILDING
INSURANCE COMPANY                                               10 N TUCKER BLVD
Nature of Suit:                                                 SAINT LOUIS, MO 63101
CC Breach of Contract                                                                                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: TRANSAMERICA PREMIER LIFE INSURANCE COMPANY
                            Alias:
 C/O DIRECTOR OF INSURANCE                                                                         COLE COUNTY, MO
 301 W. HIGH STREET, ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF           You       are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                 March 25, 2021
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-2061             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 7 of 15 PageID #: 13


              IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 Judge or Division:                                         Case Number: 2122-CC00597
 MICHAEL FRANCIS STELZER
 Plaintiff/Petitioner:                                      Plaintiff’s/Petitioner’s Attorney/Address:
 MELLONY MILTON                                             MATTHEW P O'GRADY
                                                            110 E LOCKWOOD
                                  vs.                       ST LOUIS, MO 63119
 Defendant/Respondent:                                      Court Address:                                            (Date File Stamp)
 TRANSAMERICA PREMIER LIFE INSURANCE                        CIVIL COURTS BUILDING
 COMPANY                                                    10 N TUCKER BLVD
 Nature of Suit:                                            SAINT LOUIS, MO 63101
 CC Breach of Contract
                           Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
  The State of Missouri to:     MONUMENTAL LIFE INSURANCE COMPANY
                                Alias:
  4333 EDGEWOOD ROAD NE
  CEDAR RAPIDS, IA 52499

     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                                          March 25, 2021
     CITY OF ST LOUIS          ___________________________________                 _______________________________________________
                                                    Date                                                Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.


OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-1226            1 of 2 (2122-CC00597)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                          506.500, 506.510 RSMo
          Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 8 of 15 PageID #: 14

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 21-SMOS-1226    2 of 2 (2122-CC00597)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 9 of 15 PageID #: 15




                                                                                 Electronically Filed - City of St. Louis - April 21, 2021 - 08:32 AM
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 10 of 15 PageID #: 16




                                                                                  Electronically Filed - City of St. Louis - April 21, 2021 - 08:32 AM
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 11 of 15 PageID #: 17




                                                                                                     Electronically Filed - City of St. Louis - April 21, 2021 - 08:35 AM
                     IN THE CIRCUIT COURT OF CITY OF ST. LOUIS
                                STATE OF MISSOURI

MELLONY MILTON,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )       Cause No.:
v.                                                   )
                                                     )       Division No.:
TRANSAMERICA PREMIER LIFE                            )
INSURANCE COMPANY,                                   )
                                                     )
       Defendants.                                   )

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of Plaintiff’s First Interrogatories and First

Request for Production of Documents Directed to Defendant Monumental Life Insurance

Company were served simultaneously with the Summons and Petition by the Linn County, Iowa

Sheriff on April 13, 2021.

                                                     ONDERLAW, LLC


                                             By:     _/s/ Matthew P. O’Grady____________
                                                     Matthew P. O’Grady, #47543
                                                     110 East Lockwood Avenue
                                                     St. Louis, MO 63119
                                                     Tel: (314) 963-9000
                                                     Fax: (314) 963-1700
                                                     ogrady@onderlaw.com

                                                     Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was eFiled with the
Clerk of the Circuit Court on this 21st day of April 2021.

                                                     _/s/ Matthew P. O’Grady____________
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 12 of 15 PageID #: 18
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 13 of 15 PageID #: 19
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 14 of 15 PageID #: 20
Case: 4:21-cv-00559-JCH Doc. #: 1-1 Filed: 05/13/21 Page: 15 of 15 PageID #: 21
